NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS
                                                                            FILED
                            FOR THE NINTH CIRCUIT
                                                                             MAR 16 2017
                                                                         MOLLY C. DWYER, CLERK
                                                                           U.S. COURT OF APPEALS
CINDY HUNG, deceased; LI CHING                   No.   14-17432
CHU, individually and as successor in
interest to Cindy K. Hung; ROBERT                D.C. No. 3:11-cv-04990-WHA
CHING LIANG HUNG, individually and
as successors to Cindy Hung, deceased,
                                                 MEMORANDUM*
              Plaintiffs-Appellants,

 v.

TRIBAL TECHNOLOGIES;
GLENBOROUGH 400 ECR, LLC, a
California limited liability company,

              Defendants-Appellees.


                    Appeal from the United States District Court
                      for the Northern District of California
                     William Alsup, District Judge, Presiding

                            Submitted March 13, 2017**
                             San Francisco, California

Before: WALLACE, McKEOWN, and BYBEE, Circuit Judges.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Plaintiffs appeal from the district court’s judgement entered under Federal

Rule of Civil Procedure 54(b) in favor of Defendant Glenborough 400 ECR, LLC.

We review the district court’s conclusion that Plaintiffs’ claims against

Glenborough are barred by the doctrine of res judicata de novo, see Bravo v. City

of Santa Maria, 665 F.3d 1076, 1083 (9th Cir. 2011), and now affirm.

      “[I]n this diversity case where only substantive state law is at issue we apply

the preclusion law that the [state court which issued the first judgment] would

apply.” Giles v. Gen. Motors Acceptance Corp., 494 F.3d 865, 884 (9th Cir.

2007). Because the first judgment in favor of Glenborough was issued by a

California court, we apply California preclusion law. That law requires three

elements to be met for preclusion to apply:

             (1) A claim or issue raised in the present action is
             identical to a claim or issue litigated in a prior
             proceeding; (2) the prior proceeding resulted in a final
             judgment on the merits; and (3) the party against whom
             the doctrine is being asserted was a party or in privity
             with a party to the prior proceeding.

People v. Barragan, 83 P.3d 480, 492 (Cal. 2004) (citation omitted).

      All three elements are satisfied here. First, the claims Plaintiffs raised

against Glenborough in the prior California action are identical to the claims they

brought in this case. Second, the California Superior Court entered a final



                                           2
judgment on the merits against Plaintiffs, and that judgment was affirmed by the

California Court of Appeal. Third, the same Plaintiffs brought both actions.1

      AFFIRMED.




      1
          Plaintiffs’ motion to take judicial notice of certain documents is denied.
                                            3